SUBSCRIPTION AGREEMENT

FOR

SERIES F CONVERTIBLE PREFERRED STOCK AND WARRANTS

i2 Telecom International, Inc.

5070 Old Ellis Pointe, Suite 110

Roswell, Georgia 30076

Ladies and Gentlemen:

The undersigned subscriber (“Subscriber”) hereby tenders this Subscription
Agreement (this “Agreement” or (“Subscription Agreement”) in accordance with and
subject to the terms and conditions set forth herein:

1.

Subscription.

1.1       Subscriber hereby subscribes for and agrees to purchase from i2
Telecom, Inc., a Washington corporation (the “Company”), the number of shares
(the “Shares”) of Series F Convertible Preferred Stock, no par value per share
(the “Series F Preferred Stock”), of the Company, at a purchase price of $1,000
per Share. For each Share purchased by Subscriber, the Company will issue to
Subscriber, for no additional consideration, a warrant to purchase 5,714 shares
of common stock, no par value, of the Company (the “Common Stock”), which
Warrant will be in substantially the form of Exhibit A attached hereto (the
“Warrants”). The rights and preferences of the Series F Preferred Stock are set
forth in the Certificate of Designations of Rights and Preferences of Series F
Convertible Preferred Stock of the Company, a copy of which is attached hereto
as Exhibit B (the “Certificate of Designations”).

1.2       This Agreement is part of an offering of up to $8,000,000 of Series F
Preferred Stock and Warrants being conducted by the Company (the “Offering”). In
addition, the Company may engage one or more placement agents to assist the
Company in selling the Series F Preferred Stock and Warrants in the Offering, in
which event, the Company may compensate any such placement agents in cash (not
to exceed seven percent (7%)) of the dollar amount placed by such placement
agent in the Offering and warrants to purchase up to seven percent (7%) of the
Series F Preferred Stock and Warrants placed by such placement agent in the
Offering.

1.3       Subscriber understands that it will not earn interest on any funds
held by the Company prior to the date of closing of the Offering. The Company
may hold an initial closing of the Offering (the “Initial Closing”) at any time
designated by the Company. The date of the Initial Closing is hereinafter
referred to as the “Initial Closing Date.” The Company may hold additional
interim closings after the Initial Closing provided that the terms of the
Offering are the same for each closing. Any such interim closings are each
hereinafter referred to as an “Additional Closing” and shall occur on one or
more dates each hereinafter referred to as an “Additional Closing Date.” The
Initial Closing Date and the Additional Closing Dates are each hereinafter
sometimes referred to as a “Closing Date.” The last Closing is sometimes
referred to herein as the “Final Closing.” Upon receipt by the Company of the
requisite payment for all shares of Series F Preferred Stock to be purchased by
the subscribers whose subscriptions are accepted at the Initial Closing or any
Additional Closing, as applicable, and subject to the satisfaction of certain
conditions, the Series F Preferred Stock and Warrants so purchased will be
issued in the name of each such subscriber, and the name of such subscriber will
be registered on the stock transfer books of the Company as the record owner of
such shares of Series F Preferred Stock and Warrants. The Company will promptly
thereafter issue to each subscriber participating in such closing a stock
certificate for the shares of Series F Preferred Stock so purchased as well as a
Warrant for the corresponding number of Warrants allocable to such holder.

1.4       Subscriber hereby agrees to be bound hereby upon (i) execution and
delivery to the Company of the signature page to this Agreement and (ii) written
acceptance on the Initial Closing Date or an Additional Closing Date, as the
case may be, by the Company of Subscriber’s subscription, which shall be
confirmed by faxing to the Subscriber the signature page to this Agreement that
has been executed by the Company (the “Subscription”).

 

5490018v.2

1

 



 

--------------------------------------------------------------------------------

2.

Offering Material.

2.1       Subscriber represents and warrants that it is in receipt of and that
it has carefully read the following items:

 

(a)  

The Company’s Form 10-K for the period ended December 31, 2008 (the “Form
10-K”);

(b)        All other documents filed by the Company with the Securities and
Exchange Commission (the “Commission”) subsequent to the Company’s Form 10-K and
prior to the date of this Agreement; and

(c)        The Agreement in Principle, dated April 7, 2009, by and between the
Company and DeFi Mobile, Ltd., a Delaware corporation, as amended by Amendment
No. 1 to the Agreement in Principle, dated April 15, 2009.

The documents listed in this Section 2.1 shall be referred to herein as the
“Disclosure Documents.”

3.

Conditions to Subscriber’s Obligations.

3.1       The obligation of Subscriber to purchase the Shares and Warrants
contemplated by this Agreement (the “Transaction”) is subject to the
satisfaction on or prior to the Closing Date of such purchase of the following
conditions set forth in Sections 3.2 through 3.6 hereof.

 

3.2

The Company shall have executed this Agreement.

 

3.3

The Board of Directors of the Company shall have adopted resolutions approving
the Transaction.

3.4       Subscriber shall have received copies of all documents and information
which it may have reasonably requested in connection with the Offering.

3.5       No stop order or suspension of trading shall have been imposed by the
American Stock Exchange, the Securities and Exchange Commission (the “SEC”), or
any other governmental regulatory body with respect to public trading in
Preferred Shares of the Company.

3.6       The representations and warranties of the Company shall be true and
correct on and as of the Closing Date as though made on and as of such date; and
Subscriber shall have received on the Closing Date a certificate to this effect
executed by the Chief Executive Officer of the Company.

4.

Representations and Warranties; Covenants; Survival.

4.1       The Company represents and warrants to Subscriber that, at the date of
this Agreement and at the Closing of the purchase of the Shares and Warrant by
Subscriber (the “Subscriber Closing”):

(a)        The Company has the full power and authority to execute and deliver
this Agreement and to perform its obligations hereunder. This Agreement
constitutes the valid and legally binding obligation of the Company, enforceable
in accordance with its terms. The Company need not give any notice to, make any
filings with, or obtain any authorization, consent, or approval of any
government or governmental agency in order to consummate the transactions
contemplated by this Agreement.

(b)        The Company and each of its subsidiaries are corporations duly
organized, validly existing and in good standing under the laws of their states
of incorporation, with all requisite corporate power and authority to carry on
the business in which they are engaged and to own the properties they own, and
the Company has all requisite power and authority to execute and deliver this
Agreement and to consummate the transactions contemplated hereby. The Company
and each of its subsidiaries are duly qualified and licensed to do business and
are in good standing in all jurisdictions where the nature of their business
makes such qualification necessary, except where the failure to be

 

5490018v.2

2

 



 

--------------------------------------------------------------------------------

qualified or licensed would not have a material adverse effect on the business
of the Company and its subsidiaries, taken as a whole.

(c)        Except as set forth in the Company’s filings with the SEC, there are
no legal actions or administrative proceedings or investigations instituted, or
to the best knowledge of the Company threatened, against the Company, that could
reasonably be expected to have a material adverse effect on the Company or any
subsidiary, any of the Preferred Shares, or the business of the Company and its
subsidiaries, or which concerns the transactions contemplated by this Agreement.

(d)        The Company’s audited consolidated financial statements as of
December 31, 2007 and 2008, contained in the Form 10-K, including the notes
contained therein, fairly present the consolidated financial position of the
Company at the respective dates thereof and the results of its consolidated
operations for the periods purported to be covered thereby. Such financial
statements have been prepared in conformity with generally accepted accounting
principles consistently applied with prior periods subject to any comments and
notes contained therein. Since December 31, 2008, there has been no material
adverse change in the financial condition of the Company from the financial
condition stated in such financial statements. As of April 21, 2009, the Company
had no shares of Preferred Stock, no par value per share (the “Preferred
Stock”), issued and outstanding. The capitalization of the Company, including
the authorized capital stock, the number of shares issued and outstanding, the
number of shares issuable and reserved for issuance pursuant to the Company’s
stock option plans, the number of shares issuable and reserved for issuance
pursuant to securities exercisable for, or convertible into or exchangeable for
any shares of capital stock as of the Closing Date is as described in Schedule
4.1(d) attached to this Agreement.

(e)        The Company owns the patents and patents pending and trademarks and
trademarks pending listed in Schedule 4.1(e) attached hereto (collectively, the
“Intellectual Property”). To the Company’s knowledge, the Company has the sole
and exclusive right to use the Intellectual Property without infringing or
violating the rights of any third parties. No claim has been asserted by any
person to the ownership of or right to use any of the Intellectual Property or
challenging or questioning the validity or effectiveness of any of the
Intellectual Property. None of the Intellectual Property has been cancelled,
abandoned or otherwise terminated and has been duly issued or filed, as
applicable. The Company has no knowledge of any claim that, or inquiry as to
whether, any product, activity or operation of the Company infringes upon or
involves, or has resulted in the infringement of, any proprietary right of any
other person, corporation or other entity; and no proceedings have been
instituted, are pending or are threatened that challenge the rights of the
Company with respect thereto.

(f)        The Company, by appropriate and required corporate action, has, or
will have prior to the Subscriber Closing, duly authorized the execution of this
Agreement and the issuance and delivery of the Shares and Warrants to
Subscriber. The Shares are not subject to preemptive or other rights of any
stockholders of the Company and when issued in accordance with the terms of this
Agreement and the Certificate of Designations, the Shares will be validly
issued, fully paid and nonassessable and free and clear of all pledges, liens
and encumbrances. Neither the issuance of the Shares or Warrants issued
hereunder, nor the shares of Common Stock, underlying the Shares and the
Warrants (the “Underlying Shares”), will trigger any outstanding antidilution
rights.

(g)        Performance of this Agreement and compliance with the provisions
hereof will not violate any provision of any applicable law or of the Articles
of Incorporation or Bylaws of the Company, or of any of its subsidiaries, and,
will not conflict with or result in any breach of any of the terms, conditions
or provisions of, or constitute a default under, or result in the creation or
imposition of any lien, charge or encumbrance upon, any of the properties or
assets of the Company, or of any of its subsidiaries, pursuant to the terms of
any indenture, mortgage, deed of trust or other agreement or instrument binding
upon the Company, or any of its subsidiaries, other than such breaches, defaults
or liens which would not have a material adverse effect on the Company and its
subsidiaries taken as a whole. The Company is not in default under any provision
of its Articles of Incorporation or Bylaws or other organizational documents or
under any provision of any agreement or other instrument to which it is a party
or by which it is bound or of any law, governmental order, rule or regulation so
as to affect adversely in any material manner its business or assets or its
condition, financial or otherwise.

(h)        The Disclosure Documents, taken together, do not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein to make the statements contained therein not misleading.

 

5490018v.2

3

 



 

--------------------------------------------------------------------------------

(i)        The Company has provided Subscriber with all material public
information in connection with the business of the Company and the transactions
contemplated by this Agreement, and no representation or warranty made, nor any
document, statement, or financial statement prepared or furnished by the Company
in connection herewith contains any untrue statement of material fact, or omits
to state a material fact necessary to make the statements or facts contained
herein or therein not misleading.

(j)        This Agreement, including the Exhibits attached hereto, has been duly
executed and delivered by the Company and constitutes a valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms.

(k)        No registration, authorization, approval, qualification or consent of
any court or governmental authority or agency is necessary in connection with
the execution and delivery of this Agreement or the offering, issuance or sale
of the Shares and Warrants under this Agreement.

(l)        The Company has timely filed with the SEC all documents required to
be filed by the Company under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”) (collectively, the “SEC Filings”). On their respective
dates of filing, the SEC Filings complied in all material respects with the
requirements of the Exchange Act and the rules and regulations of the SEC.

(m)       The Company is not now, and after the sale of the Shares and Warrants
under this Agreement and under all other agreements and the application of the
net proceeds from the sale of the Preferred Shares will not be, an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.

(n)        The Company has filed all material tax returns required to be filed,
which returns are true and correct in all material respects, and the Company is
not in default in the payment of any taxes, including penalties and interest,
assessments, fees and other charges, shown thereon due or otherwise assessed,
other than those being contested in good faith and for which adequate reserves
have been provided or those currently payable without interest which were
payable pursuant to said returns or any assessments with respect thereto.

(o)        The Company has not taken any action outside the ordinary course of
business designed to or that might reasonably be expected to cause or result in
stabilization or manipulation of the price of the Common Stock to facilitate the
sale or resale of the Underlying Stock in any manner in contravention of
applicable securities laws.

(p)        Subject to the accuracy of the Subscriber’s representations and
warranties in Section 9 below, the offer, sale, and issuance of the Shares and
Warrants in conformity with the terms of this Agreement constitute transactions
exempt from the registration requirements of Section 5 of the Securities Act of
1933, as amended (the “Securities Act”) and from the registration or
qualification requirements of the laws of any applicable state or United States
jurisdiction.

(q)        Neither the Company, nor any of its affiliates, nor any person acting
on its or their behalf, has directly or indirectly made any offers or sales in
any security or solicited any offers to buy any security under circumstances
that would require registration under the Securities Act of the issuance of the
Shares and Warrants to the Subscriber. The issuance of the Series F Preferred
Stock and Warrants under the offering will not be integrated with any other
issuance of the Company’s securities (past, current or future) for purposes of
the Securities Act or any applicable rules of the American Stock Exchange. The
Company will not make any offers or sales of any security (other than the Series
F Preferred Stock and Warrants in the Offering) that would cause the offering of
the Shares and Warrants to be integrated with any other offering of securities
by the Company for purposes of any registration requirement under the Securities
Act.

(r)        The Company is in material compliance with all applicable securities
(or “Blue Sky”) laws of the states of the United States in connection with the
issuance and sale of the Shares and Warrants to Subscriber and the issuance of
the other shares of Series F Preferred Stock and Warrants to other subscribers
in the Offering.

 

5490018v.2

4

 



 

--------------------------------------------------------------------------------

5.

Transfer Rights.

5.1       Subscriber acknowledges that it is acquiring the Shares and Warrants
for its own account and for the purpose of investment and not with a view to any
distribution or resale thereof within the meaning of the Securities Act and any
applicable state or other securities laws (“State Acts”). Subscriber further
agrees that it will not sell, assign, transfer or otherwise dispose of any of
the Shares, Warrants or Underlying Shares (collectively, the “Securities”) in
violation of the Securities Act or State Acts and acknowledges that, in taking
unregistered securities, it must continue to bear economic risk in regard to its
investment for an indefinite period of time because of the fact that none of the
Securities have been registered under the Securities Act or State Acts and
further realizes that the Securities cannot be sold unless subsequently
registered under the Securities Act and State Acts or an exemption from such
registration is available. Subscriber further recognizes that the Company is not
assuming any obligation to register the Securities. Subscriber also acknowledges
that appropriate legends reflecting the status of the Securities under the
Securities Act and State Acts may be placed on the face of the certificates for
the Securities at the time of their transfer and delivery to the holder thereof.
This Agreement is made with Subscriber in reliance upon Subscriber’s above
representations.

5.2       The Securities may not be transferred except in a transaction which is
in compliance with the Securities Act and State Acts. It shall be a condition to
any transfer of the Securities that the Company shall be furnished with an
opinion of counsel, which counsel and opinion shall be reasonably satisfactory
to the Company, to the effect that the proposed transfer would be in compliance
with the Securities Act and State Acts. Notwithstanding the foregoing,
furnishing such opinion of counsel shall not be a condition to any transfer of
the Securities to an affiliate of Subscriber, including for this purpose if
Subscriber is an investment company, any fund or account advised by Subscriber’s
investment adviser or any affiliate thereof.

6.

Registration Rights.

 

6.1

See Exhibit C attached hereto.

7.

Pre-emptive Rights.

7.1       The Company will not issue or sell any New Securities (as defined
below) in a Financing Transaction (as defined below) without first offering to
Subscriber, by delivery of written notice, the right to buy Subscriber’s Pro
Rata Part (as defined below) of such New Securities at the price and upon the
conditions at which the Company proposes to issue and sell such New Securities.
Subscriber shall have the right, for a period of five (5) days after receipt of
such written notice, to notify the Company in writing of Subscriber’s intention
to so purchase such offered New Securities and the Company shall then sell to
such Subscriber the amount of such Offered Securities specified by Subscriber
(which amount shall not be greater than Subscriber’s Pro Rata Part (as such is
determined in the preceding sentence)).

7.2       After giving the notice and opportunity for the Stockholders to
participate as required under subsection (a) above, the Company shall have one
hundred eighty (180) days thereafter to issue and sell the New Securities not
elected nor eligible to be purchased by Subscriber at the price and upon the
terms no more favorable to the purchasers of such New Securities than specified
in the Company’s notice under subsection (a) above. In the event the Company has
not sold such New Securities within said one hundred eighty (180) day period,
the Company shall not hereafter issue or sell any New Securities without first
offering such securities in the manner provided above.

 

7.3

The following terms shall have the following meanings:

(a)        “Financing Transaction” shall mean the raising of equity or debt in a
private transaction for the sole purpose of financing the Company, but
excluding: (i) any debt financing by a bank or financial institution; and (ii)
securities offered by the Company to the public in a transaction or transactions
required to be registered under the Securities Act 

(b)        “New Securities” shall mean any shares of capital stock of the
Company (“Capital Stock”) whether now or hereafter authorized, and all rights,
options or warrants to purchase shares of Capital Stock, and

 

5490018v.2

5

 



 

--------------------------------------------------------------------------------

securities or indebtedness of any type whatsoever that are, or may become,
convertible into or exchangeable for Capital Stock and any units consisting of
securities or indebtedness and Capital Stock or rights, options or warrants
therefore.

(c)        “Pro Rata Part” shall mean, in any particular instance, the
proportion which the number of shares of Common Stock owned by Subscriber
(assuming for this purpose that all securities exercisable, exchangeable or
convertible for shares of Common Stock (“Common Stock Equivalents”) owned by
such Stockholder have been fully exercised, exchanged, or converted) bears to
the aggregate number of shares of Common Stock owned by all security holders of
the Company (assuming for this purpose that all Common Stock Equivalents have
been fully exercised, exchanged or converted).

8.

Closing.

8.1       The closing of the sale of the Shares and Warrants to Subscriber shall
take place at the offices of the Company at such time as the Company shall
specify, but no later than ten days after the date that this Agreement is
tendered to the Company by Subscriber. Subscriber may terminate this Agreement
by giving written notice to the Company if such closing has not occurred within
such timeframe.

9.         Subscriber Representations. Subscriber hereby represents, warrants
and acknowledges and agrees with the Company and Placement Agent as follows:

9.1       Subscriber has been furnished with and has carefully read the
Disclosure Documents and is familiar with the terms of the Offering. With
respect to individual or partnership tax and other economic considerations
involved in this investment, Subscriber is not relying on the Company or any
agent or representative of the Company. Subscriber has carefully considered and
has, to the extent Subscriber believes such discussion necessary, discussed with
Subscriber’s legal, tax, accounting and financial advisers the suitability of an
investment in the Shares and Warrants for Subscriber’s particular tax and
financial situation.

9.2       Subscriber has had an opportunity to inspect relevant documents
relating to the organization and operations of the Company. Subscriber
acknowledges that all documents, records and books pertaining to this investment
which Subscriber has requested have been made available for inspection by
Subscriber and Subscriber’s attorney, accountant or other adviser(s).

9.3       Subscriber and/or Subscriber’s advisor(s) has/have had a reasonable
opportunity to ask questions of and receive answers and to request additional
relevant information from a person or persons acting on behalf of the Company
concerning the Offering.

9.4       Subscriber is not subscribing for the Shares and Warrants as a result
of or subsequent to any advertisement, article, notice or other communication
published in any newspaper, magazine or similar media or broadcast over
television or radio or presented at any seminar.

9.5       Subscriber is an “accredited investor,” within the meaning of Rule
501(a) of Regulation D under the Securities Act (“Regulation D”). Subscriber, by
reason of Subscriber’s business or financial experience or the business or
financial experience of Subscriber’s professional advisers who are unaffiliated
with and who are not compensated by the Company or any affiliate thereof,
directly or indirectly, can be reasonably assumed to have the capacity to
protect Subscriber’s own interests in connection with the transaction.
Subscriber further acknowledges that he has read the written materials provided
by the Company.

9.6       Subscriber has adequate means of providing for Subscriber’s current
financial needs and contingencies, is able to bear the substantial economic
risks of an investment in the Shares and Warrants for an indefinite period of
time, has no need for liquidity in such investment and, at the present time,
could afford a complete loss of such investment.

9.7       Subscriber has such knowledge and experience in financial, tax and
business matters so as to enable Subscriber to use the information made
available to Subscriber in connection with the Offering to evaluate the merits
and risks of an investment in the Shares and Warrants and to make an informed
investment decision with respect thereto.

 

5490018v.2

6

 



 

--------------------------------------------------------------------------------

9.8       Subscriber acknowledges that the Securities have not been registered
under the Securities Act or under any State Act. Subscriber understands further
that in absence of an effective registration statement, the Securities can only
be sold pursuant to some exemption from registration.

9.9       Subscriber recognizes that investment in the Shares and Warrants
involves substantial risks. Subscriber acknowledges that he has reviewed the
risk factors identified within the Disclosure Documents. Subscriber further
recognizes that no Federal or state agencies have passed upon this offering of
the Preferred Shares or made any finding or determination as to the fairness of
this investment.

9.10      Subscriber acknowledges that each certificate representing the
Securities shall contain a legend substantially in the following form:

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 (THE
“SECURITIES ACT”) OR UNDER APPLICABLE STATE SECURITIES LAWS AND MAY NOT BE SOLD,
TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT
AND ANY APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AVAILABLE EXEMPTIONS
FROM SUCH REGISTRATION, PROVIDED THAT THE SELLER DELIVERS TO THE COMPANY AN
OPINION OF COUNSEL (WHICH OPINION AND COUNSEL ARE REASONABLY SATISFACTORY TO THE
COMPANY) CONFIRMING THE AVAILABILITY OF SUCH EXEMPTION. INVESTORS SHOULD BE
AWARE THAT THEY MAY BE REQUIRED TO BEAR THE FINANCIAL RISKS OF THIS INVESTMENT
FOR AN INDEFINITE PERIOD OF TIME.

9.11      If this Agreement is executed and delivered on behalf of a
partnership, corporation, trust or estate: (i) such partnership, corporation,
trust or estate has the full legal right and power and all authority and
approval required (a) to execute and deliver, or authorize execution and
delivery of, this Agreement and all other instruments executed and delivered by
or on behalf of such partnership, corporation, trust or estate in connection
with the purchase of the Shares and Warrants, (b) to delegate authority pursuant
to a power of attorney and (c) to purchase and hold such Shares and Warrants;
(ii) the signature of the party signing on behalf of such partnership,
corporation, trust or estate is binding upon such partnership, corporation,
trust or estate; and (iii) such partnership, corporation or trust has not been
formed for the specific purpose of acquiring the Shares and Warrants, unless
each beneficial owner of such entity is qualified as an “accredited investor”
within the meaning of Regulation D and has submitted information substantiating
such individual qualification.

9.12      If Subscriber is a retirement plan or is investing on behalf of a
retirement plan, Subscriber acknowledges that investment in the Shares and
Warrants poses risks in addition to those associated with other investments,
including the inability to use losses generated by an investment in the Shares
and Warrants to offset taxable income.

10.

Understandings.

Subscriber understands, acknowledges and agrees with the Company as follows:

10.1      The parties hereby acknowledge and agree that, except as otherwise
noted herein, upon acceptance from the Company, and in the case of Subscriber,
upon notice of acceptance from the Company pursuant to Section 1.4, the
Subscription hereunder is irrevocable by the parties, that, except as required
by law the parties are not entitled to cancel, terminate or revoke this
Agreement or any agreements of the parties hereunder and that this Subscription
Agreement and such other agreements shall survive the death or disability of the
parties and shall be binding upon and inure to the benefit of the parties hereto
and their respective heirs, executors, administrators, successors, legal
representatives and permitted assigns. If Subscriber is more than one person,
the obligations of Subscriber hereunder shall be joint and several and the
agreements, representations, warranties and acknowledgments herein contained
shall be deemed to be made by and be binding upon each such person and his or
her heirs, executors, administrators, successors, legal representatives and
permitted assigns.

 

5490018v.2

7

 



 

--------------------------------------------------------------------------------

10.2      No federal or state agency has made any findings or determination as
to the fairness of the terms of this Offering for investment nor any
recommendations or endorsement of the Shares and Warrants.

10.3      The Offering is intended to be exempt from registration under the
Securities Act by virtue of Section 4(2) of the Securities Act and the
provisions of Rule 506 of Regulation D thereunder, which is in part dependent
upon the truth, completeness and accuracy of the statements made by Subscriber
herein.

10.4      It is understood that in order not to jeopardize the Offering’s exempt
status under Section 4(2) of the Securities Act and Regulation D, any transferee
may, at a minimum, be required to fulfill the investor suitability requirements
thereunder.

10.5      No person or entity acting on behalf, or under the authority, of
Subscriber is or will be entitled to any broker’s, finder’s or similar fee or
commission in connection with this Subscription.

10.6      Subscriber acknowledges that the information furnished in this
Agreement by the Company or its advisers in connection with the Offering, is
confidential and nonpublic and agrees that all such written information which is
material and not yet publicly disseminated by the Company shall be kept in
confidence by Subscriber and neither used by Subscriber for Subscriber’s
personal benefit (other than in connection with this Subscription), nor
disclosed to any third party, except Subscriber’s legal and other advisers who
shall be advised of the confidential nature of such information, for any reason;
provided, however, that this obligation shall not apply to any such information
that (i) is part of the public knowledge or literature and readily accessible at
the date hereof, (ii) becomes a part of the public knowledge or literature and
readily accessible by publication (except as a result of a breach of this
provision) or (iii) is received from third parties (except third parties who
disclose such information in violation of any confidentiality agreements or
obligations, including, without limitation, any subscription agreement entered
into with the Company). The representations, warranties and agreements of
Subscriber and the Company contained herein and in any other writing delivered
in connection with the Offering shall be true and correct in all material
respects on and as of the Closing Date of such Subscription as if made on and as
of the date the Company executes this Agreement and shall survive the execution
and delivery of this Agreement and the purchase of the Shares and Warrants.

10.7      IN MAKING AN INVESTMENT DECISION, SUBSCRIBER MUST RELY ON ITS OWN
EXAMINATION OF THE COMPANY AND THE TERMS OF THE OFFERING, INCLUDING THE MERITS
AND RISKS INVOLVED. THE SHARES AND WARRANTS HAVE NOT BEEN RECOMMENDED BY ANY
FEDERAL OR STATE SECURITIES COMMISSION OR REGULATORY AUTHORITY. ANY
REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE.

10.8      Subscriber agrees that, as long as Subscriber owns any of the Shares
of Warrants, Subscriber will not hold a net-short position in the Common Stock.

11.

Miscellaneous.

11.1      Except as set forth elsewhere herein, any notice or demand to be given
or served in connection herewith shall be deemed to be sufficiently given or
served for all purposes by being sent as registered or certified mail, return
receipt requested, postage prepaid, in the case of the Company, addressed to it
at the address set forth below:

i2 Telecom International, Inc.
5070 Old Ellis Pointe, Suite 110
Roswell, Georgia 30076
Facsimile: (770) 663-8282
Attention: Chief Executive Officer

; and in the case of Subscriber to the address for correspondence set forth on
the Signature Page to this Agreement.

11.2      This Agreement shall be enforced, governed and construed in all
respects in accordance with the laws of the State of Washington, and shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns. If any provision of this Agreement is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be

 

5490018v.2

8

 



 

--------------------------------------------------------------------------------

deemed to be modified to conform with such statute or rule of law. Any provision
hereof that may prove invalid or unenforceable under any law shall not affect
the validity or enforceability of any other provision hereof.

11.3      In any action, proceeding or counterclaim brought to enforce any of
the provisions of this Agreement or to recover damages, costs and expenses in
connection with any breach of the Agreement, the prevailing party shall be
entitled to be reimbursed by the opposing party for all of the prevailing
party’s reasonable outside attorneys’ fees, costs and other out-of-pocket
expenses incurred in connection with such action, proceeding or counterclaim.

11.4      This Agreement (including the Exhibits and Schedules attached hereto)
constitutes the entire agreement among the parties hereto with respect to the
subject matter hereof. There are no restrictions, promises, warranties or
undertakings, other than those set forth herein. The Company acknowledges that
all material facts upon which it has relied in forming its decision to enter
into this Agreement are expressly set forth herein and further acknowledges that
the Subscriber has not made any representations, express or implied, which are
not set expressly set forth herein. This Agreement supercedes all prior
agreements and understandings among the parties hereto with respect to the
subject matter hereof.

11.5      The Company shall indemnify, defend and hold harmless Subscriber and
each of its agents, partners, members, officers, directors, representatives, or
affiliates (collectively, the “Subscriber Indemnities”) against any and all
losses, liabilities, claims and expenses, including reasonable attorneys’ fees
(“Losses”), sustained by Subscriber Indemnities resulting from, arising out of,
or connected with any material inaccuracy in, breach of, or nonfulfillment of
any representation, warranty, covenant or agreement made by or other obligation
of the Company contained in this Agreement (including the Exhibits and Schedules
attached hereto) or in any document delivered in connection herewith.

11.6      The Company shall not issue any public statement or press release, or
otherwise disclose in any manner the identity of the Subscriber or that
Subscriber has purchased the Preferred Shares, without the prior written consent
of the Subscriber, except as may be required by applicable law.

12.       Signature. The signature page of this Agreement is contained as part
of the applicable Subscription Package, entitled “Signature Page.”

 

5490018v.2

9

 



 

--------------------------------------------------------------------------------

SUBSCRIPTION AGREEMENT GENERAL INSTRUCTIONS

General Instructions

These Subscription Documents contain all documents necessary to subscribe for
the Shares and Warrants in the Offering.

You may subscribe for Shares and Warrants in the Offering by completing the
Subscription Agreement in the following manner:

 

1.

On line (a) of the signature page state the number of Shares you wish to
purchase.

2.         On line (b) of the signature page state the total cost of the Shares
you wish to purchase. To obtain the cost, multiply the number of Shares you
desire to purchase by $1,000.

3.         Sign and state your address, telephone number and social security or
other taxpayer identification number on the lines provided on the signature page
to the Subscription Agreement and deliver the completed Subscription Agreement
with payment of the entire purchase price of the Shares subscribed for as set
forth below. Payment should be made in United States Dollars by wire transfer
to:

University Bank,
Ann Arbor, Michigan
ABA # 072413722
Acct # 2687135
Acct Name: i2 Telecom International, Inc.
Attn: Dennis Agresta
Telephone: (734) 741-5858

The completed and signed Subscription Agreement should be sent to:

i2 Telecom International, Inc.
5070 Old Ellis Pointe, Suite 110
Roswell, Georgia 30076
Facsimile: (770) 663-8282
Attention: Chief Executive Officer

 

Acceptance of Delivery

All questions as to the validity, form, eligibility (including time of receipt)
and acceptance of the completed Subscription Agreement will be reasonably
determined by the Company. The Company reserves the absolute right to reject any
completed Subscription Agreement, in its sole and absolute discretion. The
Company also reserves the right to waive any irregularities in, or conditions
of, the submission of completed Subscription Agreements. The Company shall be
under no duty to give any notification of irregularities in connection with any
attempted subscription for shares of Series F Preferred Stock or Warrants or
incur any liability for failure to give such notification. Until such
irregularities have been cured or waived, no subscription for shares of Series F
Preferred Stock or Warrants shall be deemed to have been made. Any Subscription
Agreement that is not properly completed and as to which defects have not been
cured or waived will be returned by the Company to the subscriber as soon as
practicable.

 

5490018v.2

10

 



 

--------------------------------------------------------------------------------

SUBSCRIPTION AGREEMENT SIGNATURE PAGE

The undersigned investor hereby certifies that he or she (i) has received and
relied solely upon information provided by the Company, (ii) agrees to all the
terms and conditions of this Subscription Agreement, (iii) meets the suitability
standards set forth in this Subscription Agreement and (iv) is a resident of the
state or foreign jurisdiction indicated below.

The undersigned subscribes for __________ shares of Series F Preferred Stock.

The total cost of the shares of Series F Preferred Stock subscribed for, at
$1,000 per Share, is $_______________________.


                                          
                                                        
Name of Subscriber (Print)



If other than Individual check one and indicate capacity of signatory under the
signature:

[ ]       Trust[ ]Estate[ ]             Uniform Gifts to Minors Act of State of
[ ]             Attorney-in-fact[ ]                    Corporation[ ]
            Other


Name of Joint Subscriber (if any) (Print)


                                          
                                                        
Signature of Subscriber


Signature of Joint Subscriber (if any)

                                          
                                                        
Capacity of Signatory (if applicable)

If Joint Ownership, check one:

[ ]       Joint Tenants with Right of Survivorship[ ]          Tenants in
Preferred[ ]      Tenants by Entirety[ ]             Community Property


Social Security or Taxpayer Identification Number


                                          
                                                        
Residence Address



City                                   State                          Zip Code

Telephone ( )

Telecopy No. __________________________________

 

Backup Withholding Statement:
Please check this box only if the investor is subject to:

[ ]         backup withholding.

Foreign Person:
Please check this box only if the investor is a:

[ ]   nonresident alien, foreign corporation, foreign partnership, foreign trust
or foreign estate.

The investor agrees to the terms of this Subscription Agreement and, as required
by the Regulations pursuant to the Internal Revenue Code, certifies under
penalty of perjury that (1) the Social Security Number or Taxpayer
Identification Number and address provided above is correct, (2) the investor is
not subject to backup withholding (unless the Backup Withholding Statement box
is checked) either because he has not been notified that he is subject to backup
withholding as a result of a failure to report all interest or dividends or
because the Internal Revenue Service has notified him that he is no longer
subject to backup withholding and (3) the investor (unless the Foreign Person
box above is checked) is not a nonresident alien, foreign partnership, foreign
trust or foreign estate.

THE SUBSCRIPTION FOR _____________ SHARES OF SERIES F PREFERRED STOCK OF I2
TELECOM INTERNATIONAL, INC. BY THE ABOVE NAMED SUBSCRIBER(S) IS ACCEPTED AS OF
________________, 2009.

i2 TELECOM INTERNATIONAL, INC.

By:

Andrew L. Berman, Chief Executive Officer

 

5490018v.2

11

 



 

--------------------------------------------------------------------------------

EXHIBIT A

Form of Warrant

[See attached document]

 

5490018v.2

A-1

 



 

--------------------------------------------------------------------------------

EXHIBIT B

Certificate of Designations

[See attached document]

 

5490018v.2

B-1

 



 

--------------------------------------------------------------------------------

EXHIBIT C

Registration Rights

1.

Definitions.

 

1.1

As used in this Exhibit C, the following terms shall have the meanings:

(a)        “Investor” means Subscriber and any permitted transferee or assignee
of Registrable Securities who agrees to become bound by all of the terms and
provisions of this Exhibit C and this Subscription Agreement.

(b)        “Person” means any individual, partnership, corporation, limited
liability company, joint stock company, association, trust, unincorporated
organization, or a government agency or political subdivision thereof.

(c)        “Prospectus” means the prospectus (including any preliminary
prospectus and/or any final prospectus filed pursuant to Rule 424(b) under the
Securities Act and any prospectus that discloses information previously omitted
from a prospectus filed as part of an effective registration statement in
reliance on Rule 430A under the Securities Act) included in the Registration
Statement, as amended or supplemented by any prospectus supplement with respect
to the terms of the offering of any portion of the Registrable Securities
covered by the Registration Statement and by all other amendments and
supplements to such prospectus, including all material incorporated by reference
in such prospectus and all documents filed after the date of such prospectus by
the Company under the Exchange Act and incorporated by reference therein.

(d)        “Public Offering” means an offer registered with the Commission and
the appropriate state securities commissions by the Company of its Common Stock
and made pursuant to the Securities Act.

(e)        “Registrable Securities” means the Underlying Shares; provided,
however, that an Underlying Share shall cease to be a Registrable Security for
purposes of this Exhibit C when it no longer is a Restricted Security.

(f)        “Registration Statement” means a registration statement of the
Company filed on Form S-3 under the Securities Act providing for the
registration of, and the sale on a continuous or delayed basis by the holders
of, all of the Registrable Securities pursuant to Rule 415 under the Securities
Act, including the Prospectus contained therein and forming a part thereof, any
amendments to such registration statement and supplements to such Prospectus,
and all exhibits and other material incorporated by reference in such
registration statement and Prospectus. In the event that Form S-3 is unavailable
for such a registration, the Company shall use such other form as is available
for such a registration.

(g)        “Restricted Security” means any Underlying Share except any that (i)
have been registered pursuant to an effective registration statement under the
Securities Act and sold in a manner contemplated by the prospectus included in
such registration statement, (ii) have been transferred in compliance with the
resale provisions of Rule 144 under the Securities Act (or any successor
provision thereto) or is transferable pursuant to paragraph (k) of Rule 144
under the Securities Act (or any successor provision thereto), or (iii)
otherwise has been transferred and are not subject to transfer restrictions
under the Securities Act.

1.2       All capitalized terms used and not defined herein have the respective
meaning assigned to them in the Subscription Agreement.

 

 

5490018v.2

B-1

 



 

--------------------------------------------------------------------------------

2.

Registration.

 

2.1

Piggyback Registration Rights.

(a)        If the Company proposes to register any shares of Common Stock (other
than a registration (A) on Form S-8 or S-4 or any successor or similar forms,
(B) relating to Common Stock issuable upon exercise of employee or consultant
share options or in connection with any employee benefit or similar plan of the
Company or (C) in connection with a direct or indirect acquisition by the
Company of another Person or any transaction with respect to which Rule 145 (or
any successor provision) under the Securities Act applies), whether or not for
sale for its own account, it will each such time, give prompt written notice at
least 20 days prior to the anticipated filing date of the registration statement
relating to such registration to the Investors, which notice shall set forth
such Investors’ rights under this Section 2.1 and shall offer the Investors the
opportunity to include in such registration statement such number of Registrable
Securities as the Investors may request. Upon the written request of an Investor
made within 10 days after the receipt of notice from the Company (which request
shall specify the number of Registrable Securities intended to be disposed of by
such Investors), the Company will use its best efforts to effect the
registration under the Securities Act of all Registrable Securities that the
Company has been so requested to register by the Investors, to the extent
requisite to permit the disposition of the Registrable Securities to be so
registered; provided, however, that (A) if such registration involves a Public
Offering, the Investors must sell their Registrable Securities to the
underwriters on the same terms and conditions as apply to the Company and (B)
if, at any time after giving written notice of its intention to register any
Registrable Securities pursuant to this Section 2.1 and prior to the effective
date of the registration statement filed in connection with such registration,
the Company shall determine for any reason not to register such Registrable
Securities, the Company shall give written notice to the Investors and,
thereupon, shall be relieved of its obligation to register any Registrable
Securities in connection with such registration.

(b)        If a registration pursuant to this Section 2.1 involves a Public
Offering and the managing underwriter thereof advises the Company that, in its
view, the number of Common Stock, if any, or other Common Stock that the Company
and the Investors intend to include in such registration exceeds the largest
number of Common Stock (including any other Common Stock or warrants of the
Company) that can be sold without having an adverse effect on such Public
Offering (the “Maximum Offering Size”), the Company will include in such
registration only that number of Common Stock which does not exceed the Maximum
Offering Size, in the following order of priorities: (1) first, all securities
the Company proposes to sell for its own account, (2) second, up to the full
number of securities proposed to be registered for the account of the holders of
securities entitled to inclusion of their securities in the Registration
Statement by reason of demand registration rights, and (3) third, the securities
requested to be registered by other holders of securities entitled to
participate in the registration, drawn from them pro-rata based on the number of
shares each has requested to be included in such registration.

(c)        If as a result of the proration provisions of this Section 2.1(b),
the Investors are not entitled to include all such Registrable Securities in
such registration, such Investors may elect to withdraw their request to include
any Registrable Securities in such registration.

(d)        Notwithstanding the foregoing, the Company shall have no obligations
under this Section 2.1 hereof at any time that such Registrable Securities are
the subject of an effective registration statement.

3.         Obligations of the Investors. In connection with the registration of
the Registrable Securities, the Investors shall have the following obligations,
which obligations shall be several and not joint:

3.1       Prior to the first anticipated filing date of the Registration
Statement under Section 2.1 hereof, the Company shall provide the Investors with
a draft of the Registration Statement, including such information about the
Investor as has been provided in the Questionnaire completed by the Investor,
together with whatever confirmations, certificates or consents as may be
reasonably requested by the Company. In connection with any other Registration
Statement including the Investors, it shall be a condition precedent to the
obligations of the Company to complete the registration pursuant to this Exhibit
C with respect to the Registrable Securities of a particular Investor that such
Investor shall furnish to the Company such information regarding itself, the
Registrable Securities held by it and the intended method of disposition of the
Registrable Securities held by it as shall be reasonably required to effect the
registration of such Registrable Securities and shall execute such documents in
connection with such registration as the Company may reasonably request. At
least ten business days prior to the first anticipated filing date of the
Registration Statement, the

 

5490018v.2

B-2

 



 

--------------------------------------------------------------------------------

Company shall notify each Investor of the information the Company requires from
each such Investor (the “Requested Information”) if such Investor elects to have
any of its Registrable Securities included in the Registration Statement. If at
least four business days prior to the anticipated filing date the Company has
not received the Requested Information from an Investor (a “Non-Responsive
Investor”), then the Company shall send such Non-Responsive Investor a reminder
of such information request. If at least two business days prior to the
anticipated filing date the Company still has not received the Requested
Information from such Non-Responsive Investor, then the Company may file the
Registration Statement without including Registrable Securities of such
Non-Responsive Investor. However, promptly upon receipt of the Requested
Information, and at the expense of the Non-Responsive Investor, the Company
shall file such amendment(s) to the Registration Statement as may be necessary
to include therein the Registrable Securities of the Non-Responsive Investor.

3.2       Each Investor by its acceptance of the Registrable Securities agrees
to cooperate with the Company in connection with the preparation and filing of
the Registration Statement hereunder, unless such Investor has notified the
Company in writing of its election to exclude all of its Registrable Securities
from the Registration Statement.

4.         Assignment. Subject to the last sentence of this paragraph, in the
event there is not an effective Registration Statement covering the Registrable
Securities, the rights to have the Company register Registrable Securities
pursuant to this Exhibit C may be assigned or transferred without the prior
written consent of the Company. Additionally, subject to the last sentence of
this paragraph, consent of the Company shall not be required with respect to any
assignment or transfer of Registrable Securities to an affiliate of Investor,
including for this purpose if Investor is an investment company, any fund or
account advised by Investor’s investment adviser or any affiliate thereof and if
the Investor is a partnership, any partner thereof. In the event of any such
assignment or transfer by the Investors to any permitted transferee of all or
any portion of such Registrable Securities such transfer will be allowed only
if: (a) the Investor agrees in writing with the transferee or assignee to assign
such rights, and a copy of such agreement is furnished to the Company within a
reasonable time after such assignment, (b) the Company is, within a reasonable
time after such transfer or assignment, furnished with written notice of (i) the
name and address of such transferee or assignee and (ii) the securities with
respect to which such registration rights are being transferred or assigned, (c)
immediately following such transfer or assignment, the securities so transferred
or assigned to the transferee or assignee constitute Restricted Securities, and
(d) at or before the time the Company received the written notice contemplated
by clause (b) of this sentence the transferee or assignee agrees in writing with
the Company to be bound by all of the provisions contained herein.

 

5490018v.2

B-3

 



 

--------------------------------------------------------------------------------

SCHEDULE 4.1(d)

Common Stock

-

289,964,426 shares are issued and outstanding

Warrants

-

158,951,496 underlying shares of Common Stock

Incentive Stock Options

-

38,637,667 underlying shares of Common Stock

Preferred Stock

-

None

Convertible Debt

Munoz

$50,000

Convertible Notes

@$.07

=

714,286 underlying shares

Munoz

$50,000

Convertible Notes

@$.12

=

416,667 underlying shares

*Note:  The underlying shares of the Convertible Debt have been included in the
above referenced number of issued and outstanding shares of Common Stock.

 

5490018v.2

S-4.1(d) - 1

 



 

--------------------------------------------------------------------------------

SCHEDULE 4.1(e)

Patents and Patents Pending

File No.

Ctry

Short Title

Application / Patent No.

Ap Date

Issue Date

 

1970-0001

US

DMTR

11/078059 / 7,460,480

3/11/05

12/2/08

 

1970-0001-CA

CA

DMTR

2,559,891

3/11/05

 

1970-0001-EP

EP

DMTR

5725432.8 / EP1733492

3/11/05

12/2/08

 

1970-0001-C

US

MGT

12/262/892

10/31/08

 

1970-0001-WO

WO

COM

PCT/US2005/08244

3/11/05

 

1970-0002

US

IP Share

11/202,050

8/11/05

 

1970-0002-CA

CA

IP Share

2,577,806

8/16/05

 

1970-0002-EP

EP

IP Share

5805070.9 / EP1779255

8/16/05

 

1970-0002-WO

WO

IP Share

PCT/US200529324

8/16/05

 

1970-0003

US

Client Server

11/043,680

1/26/05

 

1970-0003-WO

WO

Client Server

PCT/US2005/03557

1/26/05

 

1970-0005-C

US

MEM LTD PRO

10/613,656

7/03/03

 

1970-0005-CA

CA

MEM LTD PRO

2,494,980

7/03/03

 

1970-0005-EP

EP

MEM LTD PRO

3763277.5 / EP1527561

7/03/03

 

1970-0005-WO

WO

MEM LTD PRO

PCT/US2003/21190

7/03/03

 

1970-0006

US

Cellular Bridge

10/624,433

7/22/03

 

1970-0006-WO

WO

Cellular Bridge

PCT/US2004/21463

7/02/07

 

1970-010P

US

MGT

61/014,324

12/17/07

1970-010-WO

WO

MGT

PCT/US2008/012317

10/30/08

 

1970-010

US

MGT

12/098,947

4/07/08

 

1970-011P

US

IP&SMS Calls

61/089,097

8/15/08

 

 

Licensed Patents - Worldwide

 

File No.

Ctry

Short Title

Application / Patent No.

Ap Date

Issue Date

 

 

US

VSAM

10/972,726 / 7,336,654

10/25/04

2/26/08

 

US

E-Funds TSF

09/501,874 / 7,120,606

2/10/00

10/10/06

 

5490018v.2

S-4.1(d) - 1

 



 

--------------------------------------------------------------------------------

 

 

US

DRM Packets

09/981,358 / 7,343,349

10/15/01

3/11/08

 

Registered Trademarks

 

i2Telecom®

GlobalTalk®

VoiceStick®

InternetTalker®

 

Trademarks Pending

 

MyGlobalTalk™

LeadTray™

U-Wireless™

YourWireless™

MyMobileBridge™

ThirdNetwork™

LiveWidget™

 

 

 

5490018v.2

S-4.1(d) - 2

 



 

 